Citation Nr: 0029234	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected trichophytosis of 
the feet with generalized ichthyosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision.  

The Board notes that service connection for trichophytosis of 
the feet was established by rating action in January 1946.  
That rating decision also denied service connection for acne 
of the face.  The veteran was notified of this decision and 
did not appeal.  In a later rating action in April 1955, the 
RO granted service connection for generalized scaling of the 
skin, characterized as ichthyosis.  At the time, the RO 
informed the veteran that his ichthyosis did not warrant a 
compensable rating, and that the two skin disorders were 
combined and continued at the 10 level then assigned. 


REMAND

In a statement received in February 1999, and in his 
Substantive Appeal received in June 1999, the veteran 
indicated that he wanted service connection for a skin 
disorder of the face retroactive to 1945.  (The February 1999 
statement was not completely legible due to what appears to 
be water damage, making his intentions unclear).  The veteran 
is advised that service connection is in effect for 
generalized ichthyosis (a skin disorder resulting in scaling 
of the skin), including the facial area.  Inquiry should be 
made of the veteran as to whether he is raising a claim for 
service connection for a separate condition of the face; and, 
if so, that disability should be identified.  

In reviewing the claims folder, it is observed that service 
connection for acne of the face was denied by rating action 
of April 1947, and the veteran was notified of this action 
that same month.  Clarification is needed as to whether the 
veteran wishes to pursue the issue of whether new and 
material evidence has been submitted to reopen this claim.  
This matter may be inextricably intertwined with the rating 
to be assigned the service connected skin disability.  In 
addition, it appears that the veteran, in his June 1999 
substantive appeal, may be requesting that the issue with 
regard to trichophytosis of the feet with generalized 
ichthyosis be dismissed.  This matter should be clarified.

The veteran's service-connected trichophytosis of the feet 
with generalized ichthyosis is rated 30 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 for 
dermatophytosis.  This code section provides that 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise-disabling 
character of manifestations.  The veteran's disorder has 
therefore been rated as eczema under Diagnostic Code 7806.  
Ichthyosis is a skin condition characterized by the presence 
of fine scaling principally of the extremities and neck.  
Dorland's Illustrated Medical Dictionary 816 (28th ed. 1994).  
Trichophytosis is a fungal infection.  Dorland's Illustrated 
Medical Dictionary 1743 (28th ed. 1994).

While the veteran underwent a skin examination for VA 
purposes in July 1998, the examination report did not provide 
any findings pertaining to the veteran's feet.  Furthermore, 
the clinical findings were not responsive to the rating 
criteria outlined in DC 7806 for the entirety of the 
veteran's service-connected skin disorder.  As a clear 
picture of the current state of the veteran's disability can 
not be ascertained from the evidence of record, the Board 
finds that additional development must be undertaken.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Consequently, a new VA dermatological 
examination responsive to the rating criteria is necessary in 
order to adjudicate the veteran's claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

On remand of the appeal, the Board stresses that while the VA 
has a duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case be REMANDED to the 
RO for the following action:

1.  Inquiry should be made of the veteran 
as to whether he wishes to pursue service 
connection for a skin condition of the 
face, other than ichthyosis (scaling).  
If so, he should identify the disability 
and make his intentions known to the VA.  
If the disability is acne, he should be 
invited to submit new and material 
evidence establishing entitlement to the 
benefit sought.  He may also submit 
additional argument on this matter.  If 
it is some other skin disability, he is 
advised that he may submit medical 
evidence or argument in support of his 
claim.  If he wishes a hearing on this 
matter, he should so indicate.  
Thereafter, the RO should take any 
appropriate action, to include complying 
with all due process requirements.  If 
the veteran wishes to withdraw the issue 
of the rating to be assigned his 
trichophytosis of the feet with 
generalized ichthyosis, he should provide 
a withdrawal in writing.  

2.  If the increased rating issue is not 
withdrawn, the RO should take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected trichophytosis of the 
feet and generalized ichthyosis since 
1999.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
medical reports not already of record, 
and associate them with the claims 
folder.  

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the current severity of his service-
connected skin disorder consisting of 
generalized ichthyosis and trichophytosis 
of the feet.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review.  
All indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
examiner should specifically indicate 
those areas affected by service connected 
trichophytosis of the feet and 
generalized ichthyosis.  With regard to 
the feet, it should be noted whether 
there is evidence of trichophytosis and 
the location, extent and severity 
thereof.  The examiner should also note 
whether the veteran's service-connected 
trichophytosis of the feet and 
generalized ichthyosis results in: 1) 
ulceration, 2) exfoliation, 3) crusting, 
4) systemic or nervous manifestations, 5) 
exudation or itching, 6) extensive 
lesions and/or, 7) a markedly disfiguring 
or exceptionally repugnant condition.  If 
these conditions are on the veteran's 
head, face or neck, the examiner should 
note whether the condition is slightly, 
moderately or severely (especially if 
producing a marked and unsightly 
deformity of the eyelids, lips or 
auricles) disabling; or whether the 
condition causes a complete or 
exceptionally repugnant deformity of one 
side of the face or a marked or repugnant 
bilateral disfigurement.

If there are any co-existing skin 
conditions, the complaints and findings 
referable thereto should be dissociated 
from the service connected skin 
disability.  No instruction/question 
should be left unanswered.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
trichophytosis of the feet and 
generalized ichthyosis have been provided 
by the examiner and whether the examiner 
has responded to all questions posed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to where 
it was sent should be included in the 
claims folder.  The Supplemental 
Statement of the Case should also 
consider the provisions of § 3.655.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


